Citation Nr: 1712926	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected chronic bilateral epididymitis, status post left epididymectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2016, the Board found that directives from an August 2013 remand had not been met and directed VA to accomplish this development.  VA obtained additional examinations in October 2016 and the case was returned to the Board.


FINDING OF FACT

Throughout the appellate period, the Veteran's bilateral epididymitis, status post left epididymectomy scar was tender and stable.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral epididymitis, status post left epididymectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.115(a), 4.115(b), 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to the evidence required for establishing entitlement to a higher evaluation for his service-connected bilateral epididymitis.  VA satisfied this duty with a June 2008 pre-adjudication letter.  



VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, including providing a medical opinion if requested, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); 38 C.F.R. § 3.159 (2016).

During the pendency of the appeal, the Veteran was evaluated several times, including in September 2013 and April 2014.  In its August 2016 remand, the Board determined that the September 2013 and April 2014 examinations did not address the Veteran's bilateral epididymitis, but instead addressed the Veteran's other genitourinary disabilities, including residuals of adenocarcinoma of the prostate, prostatitis, and the impact of his disabilities on his ability to work.  

VA obtained examinations in October 2016 which addressed the directives to provide additional information regarding the Veteran's bilateral epididymitis and any resultant scar from his in-service left epididymectomy.  The October 2016 report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and provided rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the October 2016 examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2016).  

The Board finds that VA substantially complied with the August 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  

The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the Court has held that the veteran is entitled to a combined rating where the symptomatology is distinct and separate.  The Veteran's bilateral epididymitis has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804 at 10 percent disabling since March 1, 1992.  A rating in effect for more than 20 years shall not be reduced except upon a showing of fraud.  38 C.F.R. § 3.951(b).  The 10 percent rating for the Veteran's bilateral epididymitis disability has such protection.

Analysis

The Veteran filed a claim for increase in March 2008.  
The prior Diagnostic Code at 7804 provided for a maximum 10 percent evaluation for superficial scars that are painful on examination.  In September 2008 VA amended the criteria for evaluating scars.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amended regulations are specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 38 C.F.R. § 4.118, Note prior to Diagnostic Code 7800 (2010); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  

The Board has considered whether the Veteran is entitled to a higher evaluation under both criteria.  In this case, the Veteran has a scar and tenderness of the scrotal area and is rated appropriately with the currently assigned 10 percent rating.  See VA examinations dated May 1992, October 2016.  While the Veteran's scar may cause intermittent pain, it has routinely been described as stable and frequent loss of covering of skin over the scar is not shown by the medical evidence or alleged by the Veteran.  The Board notes that the October 2016 VA examination shows the Veteran's status post left epididymectomy scar has apparently been subsumed by scars from several transcorporal artificial urinary sphincter surgeries and replacements in 2010, 2011, 2012, and 2013.

The Board notes that an increased evaluation for painful and unstable scars requires three or four scars with symptoms of pain and frequent loss of covering of skin over the scar.  As such, an additional or higher rating is not warranted based on one or two scars that are tender.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

The Board notes that service connection is established for multiple genitourinary disabilities.  Specifically, service connection is established for chronic prostatitis, evaluated at 60 percent disabling, effective March 29, 2001.  38 C.F.R. § 4.115(b), Diagnostic Code 7527-7512 (2016).  Service connection is also established for carcinoma of the prostate, status post radical prostatectomy, evaluated at 60 percent disabling, effective October 4, 2006.  38 C.F.R. § 4.115(b), Diagnostic Code 7527 (2016).  Service connection is also established for erectile dysfunction, evaluated at 0 percent disabling, effective October 4, 2006.  38 C.F.R. § 4.115(b), Diagnostic Code 7599-7522 (2016).  The Veteran is also entitled to special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) for loss of use of a creative organ from October 4, 2006.
Finally, the Board has considered additional diagnostic codes in order to accurately encompass the Veteran's disability picture.  As to Diagnostic Code 7524, the record shows the Veteran has not undergone a removal of one or both of his testicles, but rather underwent an epididymectomy in service.  38 C.F.R. § 4.115(b), Diagnostic Code 7524 (2016).  The removal of this tissue does not result in sterilization.  To the extent that the Veteran may claim erectile dysfunction as a result of the epididymectomy, the October 2016 VA examination specifically linked the Veteran's erectile dysfunction to his prostate cancer residuals.  

As to Diagnostic Code 7524, in order for a compensable evaluation for urinary tract infection, the evidence must show long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  38 C.F.R. § 4.115(a) (2016).  The Board notes the record shows that the Veteran reported he has not had an active disease process of epididymitis since approximately 2010-2011.  The October 2016 VA examiner noted that a review of VA medical records did not reveal treatment for epididymitis.  Accordingly, the Board finds that the Veteran has not manifested intermittent intensive management or 1-2 hospitalizations per year as the Veteran has not been treated for active manifestations of this disease since approximately 2010-2011.  As to long-term drug therapy, the October 2016 VA examination notes the Veteran is not prescribed medication for long-term management of epididymitis.

The Board finds that the Veteran's epididymitis disability is evaluated appropriately under 38 C.F.R. § 4.118, Diagnostic Code 7804 for painful or unstable scars.  In that regard, the October 2016 VA examination does not reveal three or four scars with symptoms of pain and frequent loss of covering of skin over the scar that may warrant a higher rating.  Moreover, the October 2016 VA examiner specifically noted that the Veteran's primary genitourinary complaints are related to urinary incontinence and that his incontinence is due to carcinoma of the prostate, status post radical prostatectomy.  

The Board finds that the Veteran's other service-connected genitourinary disability evaluations adequately encompass his symptoms of urinary incontinence, erectile dysfunction, and residuals of a radical prostatectomy.  38 C.F.R. § 4.14 (2016); Esteban, 6 Vet. App. at 262 (1994).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  The rating criteria specifically contemplate painful and unstable scars and symptoms of pain and frequent loss of covering of skin over the scar.  Consequently, the Board finds that the rating criteria contemplate the Veteran's symptomatology, including but not limited to, tenderness of the scrotal area.  Referral for consideration of an extraschedular rating is therefore not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In regard to the Veteran's other service-connected disabilities, and in particular, the Veteran's genitourinary disabilities, the Board notes that the Veteran has a combined evaluation of 100 percent, and while the Veteran has shown that his service-connected disabilities impact his ability to work, the Veteran has not demonstrated a disability picture which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  

In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  

The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.


ORDER

An evaluation in excess of 10 percent for service-connected chronic bilateral epididymitis, status post left epididymectomy is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


